            Case 1:21-cv-04107-JGK Document 1 Filed 05/07/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK
____________________________________________________________________________________

  MARITZA MARTINEZ-CARABALLO,             : CIVIL ACTION
                                          :
                    Plaintiff,            :
                                          : NO.:
        vs.                               :
                                          :
  BJ’S WHOLESALE CLUB, INC.,              : JURY TRIAL DEMANDED
                                          :
                    Defendant.            :
                                          :
                                          :
                                          :
____________________________________________________________________________________

                           NOTICE FOR REMOVAL OF ACTION
                             PURSUANT TO 28 U.S.C. § 1441

       Defendant, BJ’s Wholesale Club, Inc., hereby submits notice to the United States District

Court for the Southern District of New York for the removal of the above entitled action to this

Honorable Court and, in support thereof, respectfully represents:

       1.      Defendant, BJ’s Wholesale Club, Inc. (the “Club”), is a corporation organized and

existing under the laws of the State of Delaware, having its principal place of business located in

the Commonwealth of Massachusetts.

       2.      Upon information, knowledge and belief, Plaintiff, Maritza Martinez-Caraballo, is

an adult individual and citizen and resident of the State of New York, residing in the Borough of

New York, City of New York.

       3.      At all times material hereto, the Club was duly registered to do, and was doing,

business in the State of New York.

       4.      On or about May 25, 2020, Plaintiff commenced the above action, by filing a

Summons and Complaint (collectively, the “Complaint”), true and correct copies of which are
              Case 1:21-cv-04107-JGK Document 1 Filed 05/07/21 Page 2 of 3




attached hereto as Exhibit “A.” Plaintiff seeks damages against the Club for personal injuries she

allegedly sustained in a trip and fall accident occurring at the Club located at 300 Route 17 North,

East Rutherford, New Jersey 07073 on May 26, 2018. Plaintiff’s Summons states that Plaintiff

resides at 460 Audubon Avenue, New York, New York 10040.

         5.      At the time the action was filed, the Club did not have notice that the value of

Plaintiff’s claims exceeded Seventy-Five Thousand ($75,000.00) Dollars, exclusive of interest and

costs.

         6.      On or about June 30, 2020, the Club received the Complaint.

         7.      On April 9, 2021, the Club filed its Answer to the Complaint. A true and correct

copy of the Club’s Answer is attached hereto as Exhibit “B.”

         8.      On April 9, 2021, the Club filed and served a Notice to Admit, seeking for Plaintiff

to admit or deny whether she alleges that her damages, if proven at trial, are in excess of Seventy-

Five Thousand ($75,000.00) dollars, exclusive of interest and costs. A copy of the Club’s Notice

to Admit is attached hereto as Exhibit “C.”

         9.      To date, Plaintiff has failed to respond to the Club’s Notice to Admit. As a result,

by failing to respond within the twenty (20) day time period prescribed by Section 3123 of the

New York Civil Practice Law and Rules (“CPLR”), all allegations contained therein are deemed

admitted by operation of law. See CPLR § 3123.

         10.     Diversity of citizenship exists between Plaintiff, a citizen and resident of the State

of New York, and the Club, a corporation organized and existing under the laws of the State of

Delaware and having its principal place of business in the Commonwealth of Massachusetts.

         11.     Complete diversity of citizenship exists between the parties and removal is proper

pursuant to 28 U.S.C. § 1441, et seq.
          Case 1:21-cv-04107-JGK Document 1 Filed 05/07/21 Page 3 of 3




       12.      28 U.S.C. § 1446(b) reads, in pertinent part, that:

                If the case stated by the initial pleading is not removable, a notice of
                removal may be filed within thirty days after receipt by the
                defendant, through service or otherwise, of a copy of an amended
                pleading, motion, order or other paper from which it may first be
                ascertained that the case is one which is or has become removable,
                except that a case may not be removed on the basis of jurisdiction
                conferred by section 1332 [diversity of citizenship] of this title more
                than 1 year after commencement of the action.

       13.      This Notice of Removal is timely under 28 U.S.C. § 1446(b) as it is filed within

thirty (30) days after the Club’s first notice that Plaintiff’s claimed damages, if proven, are valued

in excess of Seventy Five Thousand ($75,000.00) Dollars, exclusive of interest and costs.

Moreover, this Notice of Removal is made within one (1) year after the filing of the Complaint on

May 25, 2020.

       WHEREFORE, the above action now pending against Defendant, BJ’s Wholesale Club,

Inc., in the Supreme Court State of New York, New York County, is removed therefrom to this

Honorable Court.

Dated: New York, New York
       May 7, 2021

                                                Respectfully submitted,

                                                CHARTWELL LAW


                                                BY: ______________________________
                                                    Jarett L. Warner, Esquire
                                                    Attorneys for Defendant
                                                    BJ’s Wholesale Club, Inc.
                                                    New York Bar No. 4031456
                                                    One Battery Park Plaza, Suite 710
                                                    New York, New York 10004
                                                    (212) 968-2300
                                                    jwarner@chartwelllaw.com
